DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
Line 25 of the first page of the filed specification discusses relevant document WO2011/110784, not included in any IDS statement.  However, the inclusion of reference(s) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: there is a typo on page 6, line 26.  “Hasa” should be “has a”.  Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation “the longitudinal axis A” in line 3.  There is lack of antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 should replace “including” with “includes” in line 3 for consistency [e.g., use of “comprises” in line 2] and claim clarity.
Claim 7 is objected to because of the following informalities: Claim 7 should replace “comprising” with “comprises” in line 3 for consistency [e.g., use of “comprises” in line 2] and claim clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the axes XX’, YY’, and ZZ’” in line 12.  There is lack of antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the creation” in line 13.  There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the upper exterior parts” in line 13. There is lack of antecedent basis for this limitation in the claim. Moreover, it is unclear if the claim is referencing upper exterior parts of the first and second implant parts or upper exterior parts of the first and second bones.
Claim 2 recites the limitation “the length of axis YY’” in line 2. There is lack of antecedent basis for this limitation in the claim. Moreover, it is unclear how an “axis” (defined as either “an imaginary line about which a body rotates” or “a fixed reference line for the measurement of coordinates”) as an imaginary or reference line is said to have a known or defined length substantially as claimed.
Claim 2 requires an offset by a distance Ds1 based on an axis length.  However, it is unclear where the starting and ending points of the measurement for the offset are intended to be.  Without such reference/guidance the meaning of the intended offset length is unknown and therefore indefinite.
Claim 3 recites the limitation “the length of axis ZZ’” in line 2. There is lack of antecedent basis for this limitation in the claim.  Moreover, it is unclear how an “axis” (defined as either “an imaginary line about which a body rotates” or “a fixed reference line for the measurement of coordinates”) as an imaginary or reference line is said to have a known or defined length equal to the offset substantially as claimed.
Claim 3 requires an offset by a distance Ds2 based on an axis length. However, it is unclear where the starting and ending points of the measurement for the offset are intended to be.  Without such reference/guidance the meaning of the intended offset length is unknown and therefore indefinite.
In claim 4 it is unclear if “including a distal end and a proximal end” refers to ends of the first part of the implant or ends of the brackets. The claim should be clarified to recite “…, the first part of the implant further includes a distal end and a proximal end” or the like.
Claim 5 recites the limitation “the body” in line 3. There is lack of antecedent basis for this limitation in the claim.
 Claim 5 recites the limitation “supported by longitudinal axis A” in line 4.  “Axis” is defined as either “an imaginary line about which a body rotates” or “a fixed reference line for the measurement of coordinates”. It is unclear how an imaginary or reference line [without physical mass] can be said to “support” the first part of the implant substantially as claimed.
Claim 5 recites the limitation “the guide pin” in line 5. There is lack of antecedent basis for this limitation in the claim.
Claim 6 is drafted as two sentences.  A claim should be drafted as a single sentence.
Claim 6 depends from claim 1. Claim 6 positively recites the limitation “each bracket comprises attachment means on its outer edges”.  Claim 1, line 4, already requires the first part to include “attachment means”. As presently presented claim 6 positively requires two different attachment means. However, when read in light of the original disclosure (e.g., pg. 6, lines 18-19), there is only a single attachment means. This is unclear.  To overcome this rejection claim 6 should be amended to clearly refer back to the attachment means previously recited in claim 1.
Claim 7 it is unclear if “comprising a distal end and a proximal end” refers to ends of the second part of the implant or ends of the brackets. The claim should be clarified to recite “…, the second part of the implant further comprises a distal end and a proximal end” or the like.
Claim 8 recites the limitation “the distal end (20a) and the proximal end (20b)”in line 3. There is lack of antecedent basis for this limitation in the claim. In particular, claim 8 depends from claim 1, wherein the limitation for said distal and proximal ends were set forth in dependent claim 4.
Claim 9 recites the limitation “the point of intersection I3” in lines 1-2.  There is lack of antecedent basis for this limitation in the claim. In particular, claim 9 depends from claim 4, wherein the limitation of “a point of intersection I3” is set forth in dependent claim 8.
Claim 9 uses the same nomenclature L3 to refer to two different distances.  Are the two distances intended to be equal (if so, spell that out in the claim)?  This is unclear.
Claim 11 recites the limitation “the point of intersection I2” in lines 1-2.  There is lack of antecedent basis for this limitation in the claim. In particular, claim 11 depends from claim 4, wherein the point of intersection I2 is recited in dependent claim 10.
Claim 11 recites the limitation “the proximal face” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claims 7 and 11 (not sharing dependency) appear to use the same reference numeral (30a) to refer to different parts, namely, “a distal end (claim 7, line 3)” and “the proximal face (claim 11, line 2)”.  This is unclear.
Claim 12 recites the limitation “the vertical axis D” in line 1. There is lack of antecedent basis for this limitation in the claim. Moreover, it is unclear if this axis is related to one of the axes X, Y, Z, recited in claim 1, line 8.
Claim 12 recites the limitation “at a point of intersection I1 is located at a distance Ds1 from the point of intersection I2” in lines 2-3. However, the limitation is grammatically inaccurate and therefore unclear. Should the claim recite one of “at a point of intersection I1 that is located at a distance Ds1 from the point of intersection I2” or “at a point of intersection I1 [is] located at a distance Ds1 from the point of intersection I2” or is there some other missing limitation or intended meaning?
Claim 12 recites the limitation “the point of intersection I2” in line 3. There is lack of antecedent basis for this limitation in the claim. Moreover, claim 12 depends from claim 1, wherein “the point of intersection I2” is first set forth in dependent claim 10.
Claim 15 recites the limitation “the distal end (20a) of the first part (20)” in line 3. There is lack of antecedent basis for this limitation in the claim. In particular, claim 15 depends from claim 1, wherein the distal end of the first part is first introduced in dependent claim 4.
Claim 15 recites the limitation “the proximal end (30b) of the second part (30) in lines 3-4. There is lack of antecedent basis for this limitation in the claim. In particular, claim 15 depends from claim 1, wherein the proximal end of the second part is first introduced in dependent claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seavey et al. U.S. publication no. 2018/0021145 A1 (“Seavey”).
Regarding claim 1, Seavey discloses a medical implant (10) intended to allow bone fusion between a first bone and a second bone (e.g., see at least paragraphs [0005], [0015], etc. as described throughout), the implant (10) comprising a first, elongated part (22), extending along a longitudinal axis A [i.e., general central axis 60 or the like] (e.g., figures 1-4, paragraphs [0047]-[0048], [0051], etc. as described throughout), intended to be inserted into the first bone and comprising a first attachment means (e.g., figures 1-4), and a second, also elongated part (26) on another longitudinal axis B [i.e. generally central axis 62 or the like] (e.g., figures 1-4; paragraphs [0051], etc. as described throughout), intended to be inserted into the second bone and comprising a second attachment means (e.g., figures 1-4), said first (22) and second (26) parts being connected by a connecting bridge (30), characterized in that the connecting bridge (30) is centered around orthonormal axes X, Y, Z of the said implant (e.g., paragraphs [0052] and [0055], etc. and figure 1-4), creating at least one axial offset of the second part with regard to the first part so that the longitudinal axis B (62) of the second part (26) is positioned in at least one direction, tilted at an angle with regard to the longitudinal axis A (60) of the first part (22), as well as offset by a length of at least one of the axes XX’, YY’ and ZZ’ of the connecting bridge (30) to prevent creation of an offset of the upper exterior parts between the first bone and the second bone (e.g., see at least figures 1-4; paragraphs [0045], [0047] and [0051]-[0054]).
Regarding claim 2, Seavey discloses the longitudinal axis B (62) of the second part (26) is offset by a distance Ds1 equal to a length along axis YY’ (e.g., see at least figures 1-4; paragraphs [0045], [0047] and [0051]-[0054]).
Regarding claim 3, Seavey discloses the longitudinal axis B of the second part is offset by a distance Ds2 equal to a length along axis ZZ’(e.g., see at least figures 1-4; paragraphs [0045], [0047] and [0051]-[0054]).
Regarding claim 8, Seavey discloses the longitudinal axis A (60) of the first part (22) cuts the longitudinal axis B (62) of the second part (26) in a point of intersection I3 (figure 2) located between the distal end and the proximal end of the first part (26) (figure 2) [see annotated version of figure 2 below].

    PNG
    media_image1.png
    779
    454
    media_image1.png
    Greyscale

Regarding claim 9, Seavey discloses the point of intersection I3 is located a distance L3 from the proximal end and a distance L3 from the distal end of the first part (22) (see annotated version of figure 2 above).
Regarding claim 10, Seavey discloses the orthonormal axes X, Y, Z of the connecting bridge (30) intersect at a point of intersection I2 [set coordinates at this location] (see figure 1-4).
Regarding claim 11, Seavey discloses the point of intersection I2 [set coordinates at this location] is located a distance L2 from the proximal face of the second part [central coordinates central to 30 and offset from face of second part 26] (figures 1-4).
Regarding claim 12, Seavey discloses a vertical axis D of the connecting bridge (30) intersects the longitudinal axis B (62) of the second part (26) at a point of intersection I1 located at a distance Ds1 from the point of intersection I2 (figures 1-4).
Regarding claim 13, Seavey discloses the longitudinal axis XX’ of the connecting bridge (30) can [be drawn to] coincide with the longitudinal axis A (60) of the first part (22) (figures 1-4; and paragraphs [0045], [0047] and [0051]-[0054]).
Regarding claim 14, Seavey discloses the longitudinal axis XX’ of the connecting bridge (30) may be drawn to be tilted with regard to the longitudinal axis A (60) of the first part (22) (figures 1-4; and paragraphs [0045], [0047] and [0051]-[0054]).
Regarding claim 15, Seavey discloses the connecting bridge (30) is surrounded by two opposite faces that coincide respectively with the distal end of the first part (22) and the proximal end of the second part (26) (figures 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seavey et al. U.S. publication no. 2018/0021145 A1 (“Seavey”) in view of Averous et al. U.S. patent no. 8,834,572 B2 (“Averous”).
Regarding claims 4-6, as described supra, Seavey discloses the invention substantially as claimed including the first part (22) is in an elongated shape and including a distal end and a proximal end (e.g., figures 1-4).
Seavey is silent regarding the first part comprises at least three brackets each respectively extending along the longitudinal axis A, wherein the brackets are regularly arranged around the longitudinal axis A, providing a space to drill a bore hole or canula between the brackets and in the body of the first part, supported by longitudinal axis A and crossing the connecting bridge allowing the guide pin to fit through, and wherein each bracket comprises attachment means on its outer edges, made of hooted notches, creating a toothed external provide all along the first part, the hooked notches each have an edge pointing toward the connecting bridge substantially as claimed.
In the same field of endeavor, namely interphalangeal implants, Averous teaches a first elongated part (20 or the like) of an implant configured such that it comprises at least three brackets (i.e., “tabs” 21, 22, 23 or the like) each respectively extending along a longitudinal axis (e.g., figures 1 and 4; col. 4, lines 41-44, etc.), wherein the brackets (i.e., “tabs” 21, 22, 23 or the like) are regularly arranged around the longitudinal axis (figures 1 and 4), providing a space to drill a bore hole or canula between the brackets and in the body of the first part (20), supported by the longitudinal axis and crossing a connecting bridge (central core 40 or the like) allowing a guide pin to fit through (figures 1 and 4), and wherein each bracket (i.e., “tabs” 21, 22, 23 or the like) comprises attachment means (24 or the like) on its outer edges, made of hooted notches, creating a toothed external (24) provided all along the first part (figures 1-4), the hooked notches (24) each have an edge pointing toward the connecting bridge (40 or the like) (e.g., see at least figures 1-4 and 7).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try substituting the configuration of the body and attachment means thereof of  the first part Seavey in accordance with the teachings regarding the first part of Averous as a functional equivalent for the same purpose of appropriately sized and shaped elongated part intended to be retained within a bone canal in order to provide such elongated body that may be easily insert and reliably retained within bone with predictable results and a reasonable expectation of success. 
Regarding claim 7, as described supra, Seavey discloses the invention substantially as claimed. Seavey teaches the second part (26) is extended along longitudinal axis B and comprising a distal end and a proximal end (e.g., figures 1-4).
Seavey is silent regarding the second part comprises at least three brackets each respectively extended along a longitudinal axis substantially as claimed.
 In the same field of endeavor, namely interphalangeal implants, Averous teaches a second part (30 or the like) comprising at least three brackets (i.e., “legs” 31, 32, 33 or the like) each respectively extended along a longitudinal axis (e.g., see at least figures 1, 2 and 5; and col. 5, lines 20-25, etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try substituting the configuration of the body and attachment means thereof of  the second part Seavey in accordance with the teachings regarding the second part of Averous as a functional equivalent for the same purpose of appropriately sized and shaped elongated part intended to be retained within a bone canal in order to provide such elongated body that may be easily insert and reliably retained within bone with predictable results and a reasonable expectation of success. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seavey et al. U.S. publication no. 2018/0021145 A1 (“Seavey”).
Regarding claim 16 and 17, as described supra Seavey discloses the invention substantially as claimed.
Seavey teaches an appropriately sized implant for the use of interphalangeal use should be used (e.g., see at least paragraphs [0015], [0045], [0047], [0058], etc.).
However, Seavey is simply silent regarding the size dimensions in meters substantially as claimed. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Also see MPEP 2144.04.   The size of the implant distance is a result effective variable selectable to optimize the fit for a particular patient. Moreover, the distance Ds1 being less than or equal to 20mm or less than or equal to 10mm is within reasonable expected working ranges in the art.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the distance Ds1 being less than or equal to 20mm or less than or equal to 10mm in order to optimize the size of the invention for the particular patient into which the implant is to be implanted with predictable results and a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774